Name: Commission Regulation (EEC) No 3331/86 of 30 October 1986 amending Regulation (EEC) No 1185/86 fixing, for the period 1 March to 31 December 1986, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 86 Official Journal of the European Communities No L 306/35 COMMISSION REGULATION (EEC) No 3331/86 of 30 October 1986 amending Regulation (EEC) No 1185/86 fixing, for the period 1 March to 31 December 1986, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal maximum quantities laid down in Regulation (EEC) No 1185/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986, laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), and in particular Article 1 6 thereof, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal (2), and in particular Article 14 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1 1 83/86 (3), as last amended by Regulation (EEC) No 3329/86 (4), and Article 2 (2) of Commission Regulation (EEC) No 11 84/86 (5), as amended by Regulation (EEC) No 3330/86 (6), provide for the fixing of the quantities of oils and fats to be released for consumption in Spain and Portugal and of the maximum annual volume of imports of such products ; whereas the said quantities were fixed in Commission Regulation (EEC) No 11 85/86 Q, as amended by Regulation (EEC) No 21 50/86 (8) ; Whereas , however, in the case of Spain , the trend in market requirements warrants the adjustment of these quantities in the case of oils intended for purposes other than human consumption ; whereas, moreover, in view of the nature and specificity of the uses of certain of these oils , and more particularly linseed oil , castor oil and China-wood oil on the one hand, and soya oil intended for purposes other than human consumption on the other, the said maximum quantities should be broken down into three separate maximum quantities ; Whereas , as regards Portugal, the trend in market require ­ ments for soya oil and the oils listed in Annex I to Regu ­ lation (EEC) No 1184/86 warrants the adjustment of the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1185/86 is hereby amended as follows : 1 . In Article 1 : (a) in paragraph 1 :  under (b), '75 000 ' is replaced by '70 000 ',  (d) is replaced by the following : '(d)  10 000 tonnes of linseed oil , castor oil and China-wood oil ,  10 000 tonnes of soya oil ,  15 000 tonnes of other oils intended for purposes other than human consump ­ tion' ; (b) in paragraph 2 :  under (a), '42 000' is replaced by '50 000 ',  under (b), ' 100 000' is replaced by '92 000'. 2 . In Article 2 : (a) paragraph 1 (d) is replaced by the following : '(d)  10 000 tonnes of linseed oil , castor oil and China-wood oil ,  0 tonnes of soya oil ,  1 5 000 tonnes of all other oils intended for purposes other than human consumption' ; (b) in paragraph 2 :  under (a) '42 000 ' is replaced by '50 000',  under (b) ' 100 000' is replaced by '92 000'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 53, 1 . 3 . 1986, p. 47 . (2) OJ No L 53 , 1 . 3 . 1986, p. 51 . (3) OJ No L 107, 24 . 4 . 1986, p. 17 . (4) See page 33 of this Official Journal . H OJ No L 107, 24 . 4 . 1986, p. 23 . (6) See page 34 of this Official Journal . 0 OJ No L 107, 24 . 4 . 1986, p. 28 . 8) OJ No L 188 , 10 . 7 . 1986, p. 22 . 1 . 11 . 86No L 306/36 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1986. For the Commission Frans ANDRIESSEN Vice-President